Collins,
J., concurring in part; dissenting in part.
I concur with certain parts of the majority opinion *315but dissent with others. I agree that whenever a reporter’s transcript is designated as part of the record on appeal, the appellant must pay for and furnish a copy of that transcript to each party appearing separately. I also agree that when a district court, or this court, orders an appeal on the original papers, the appellant need not pay for and furnish a copy of those papers to each party appearing separately.
I disagree, however, that a district court (as distinguished from this court) can make an order for transmission of the original papers, in lieu of copies, ex parte. Especially should that be so where the order is sought by one of the parties to the appeal, as was the case here. A careful reading of Rule 75 NRCP indicates the record on appeal should consist of copies of those portions of the record designated, with the originals of the documents to remain with the clerk of the district court. The exception to this general rule is stated in Rule 75 (i).1 No doubt there may be many occasions where it is desirable or even necessary for original papers or exhibits to be sent to the appellate court; i.e., a unique document or exhibit which could not be adequately reproduced by copy. There is authority for either the district court or this court to make such order. This court by express rule may make such order “without or with motion or notice.” Rule 75 (o) .2 The rule is not so liberal with the district court and it should not be so interpreted by decision of this court. If the rule is to be rewritten, let it be done in the manner contemplated by law.
Rule 75 (o) does not say the district court can make the order ex parte, especially where the application for the order is by one of the parties and not of the court’s own motion. It is silent on that point and I therefore feel *316other rules relevant to obtaining “orders” should be followed. Rule 7 (b) (1) NRCP requires that “An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought.” Rule 5(a) NRCP provides, “Except as otherwise provided in these rules, every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, designation of record on appeal, and similar paper shall be served upon each of the parties. * * *” The granting of an an ex parte order upon application of any party to an action should be discouraged or prohibited entirely unless clear authority appears for it. Ex parte orders are the bane of the trial court and should not be encouraged by construction of rules by this court.
If, in this case, a motion had been made to the district court for an order sending the original record to this court, with notice to respondent, all the problems created by that circumstance could have been avoided. The trial court could have made such orders as were fair to each party to the appeal and avoided the entire controversy in this court with attendant expense and delay to the parties. Furthermore, I do not approve the idea of this court making “suggestions” to the trial courts or parties. Our pronouncements should be in the form of binding rules and orders.

 “(i) Order as to Original Papers or Exhibits. Whenever the district court is of the opinion that original papers or exhibits should be inspected by the appellate court or sent to the appellate court in lieu of copies, it may make such order therefor and for the safekeeping, transportation, and return thereof as it deems proper.”


 “ (o) Transmission of Original Papers. Whenever the Supreme Court, without or with motion or notice, orders the hearing of an appeal on the original papers, the clerk of the district court shall transmit them to the appellate court in lieu of the copies provided by this Rule 76. * * *”